

115 HRES 746 IH: Supporting the goal and ideal of increasing the number of African American women and girls in the engineering profession.
U.S. House of Representatives
2018-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 746IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2018Ms. Adams (for herself, Mr. Khanna, Mr. Lewis of Georgia, Mr. Meeks, Mr. Ryan of Ohio, Mr. Johnson of Georgia, Mr. Lipinski, Mr. Moulton, Ms. Barragán, Mr. Butterfield, Mr. Foster, Mr. McEachin, Mr. Cohen, Ms. Norton, Ms. Moore, Mrs. Dingell, Mr. Price of North Carolina, Mr. Hastings, Mr. Al Green of Texas, Mr. Brown of Maryland, Mr. Ted Lieu of California, Mr. Payne, Ms. Jackson Lee, Mr. Lawson of Florida, Ms. Lee, and Mr. Norcross) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goal and ideal of increasing the number of African American women and girls in the
			 engineering profession.
	
 Whereas National Engineers Week will occur during the week of February 18–24, 2018; Whereas National Engineers Week was established by the National Society of Professional Engineers in 1951;
 Whereas the engineering profession has shaped and benefitted industries from health, tech, and transportation;
 Whereas the Royal Academy of Engineering has reported that engineering is a field that can contribute to economic development through many different channels;
 Whereas based on current trends, there will be 600,000 unfilled engineering jobs by the year 2020; Whereas a strong STEM education system is a critical element of creating a strong engineering workforce;
 Whereas among African Americans, Historically Black Colleges and Universities are responsible for graduating 50 percent of all aspiring engineers;
 Whereas the most recent analysis shows that only 26.3 percent of engineering bachelor’s degrees awarded to African Americans were awarded to women, despite that fact that African American women outnumber men nearly 2 to 1 in college;
 Whereas the National Action Council for Minorities in Engineering data shows that African American women are pursuing engineering degrees three times less often than their male counterparts;
 Whereas the National Action Council for Minorities in Engineering says that the number of African American women who graduated with an engineering degree has declined by over 25 percent over the last decade;
 Whereas the National Action Council for Minorities in Engineering shows that in 2015, less than 1 percent of all U.S. engineering bachelor’s degrees were awarded to African American women;
 Whereas the dearth of African American women in engineering is a crucial area for improvement that has grave implications for the American economy;
 Whereas research shows that lack of visible role models in engineering, fear of stereotypes, biculturalism, tokenism, feelings of isolation, and pay inequities in the engineering workforce are all systemic factors in the decreasing number of African American women engineers;
 Whereas the celebration of existing African American women engineering talent is cited as a way to increase the number of African American women engineers;Whereas February 23rd would be an appropriate time to recognize African American women engineers; and
 Whereas Historically Black Colleges and Universities are particularly critical in meeting the challenge of cultivating more African American women engineering talent: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goal of increasing African American women in engineering as a way to promote economic empowerment and sustainability in the African American community;
 (2)supports the designation of National African American Women Engineers Day, as a way to celebrate and promote careers in engineering among African American women and girls; and
 (3)recognizes that strong collaborative networks and partnerships must be created with Historically Black Colleges and Universities in order to empower African American women to make an impact in the engineering sector.
			